UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8610 AT&T INC. Incorporated under the laws of the State of Delaware I.R.S. Employer Identification Number 43-1301883 208 S. Akard St., Dallas, Texas 75202 Telephone Number:(210) 821-4105 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] At October 31, 2011 there were 5,926 million common shares outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements AT&T INC. CONSOLIDATED STATEMENTS OF INCOME Dollars in millions except per share amounts (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating Revenues Wireless service $ Data Voice Directory Other Total operating revenues Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total operating expenses Operating Income Other Income (Expense) Interest expense ) Equity in net income of affiliates Other income (expense) - net 46 Total other income (expense) Income from Continuing Operations Before Income Taxes Income tax (benefit) expense ) ) Income from Continuing Operations Income from Discontinued Operations, net of tax - - Net Income Less: Net Income Attributable to Noncontrolling Interest ) Net Income Attributable to AT&T $ Basic Earnings Per Share from Continuing Operations Attributable to AT&T $ Basic Earnings Per Share from Discontinued Operations Attributable to AT&T - - Basic Earnings Per Share Attributable to AT&T $ Diluted Earnings Per Share from Continuing Operations Attributable to AT&T $ Diluted Earnings Per Share from Discontinued Operations Attributable to AT&T - - Diluted Earnings Per Share Attributable to AT&T $ Weighted Average Number of Common Shares Outstanding - Basic (in millions) 5,936 Weighted Average Number of CommonShares Outstanding - with Dilution (in millions) Dividends Declared Per Common Share $ See Notes to Consolidated Financial Statements. 2 AT&T INC. CONSOLIDATED BALANCE SHEETS Dollars in millions except per share amounts September 30, December 31, Assets (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable - net of allowances for doubtful accounts of $888 and $957 Prepaid expenses Deferred income taxes Other current assets Total current assets Property, plant and equipment Less: accumulated depreciation and amortization ) ) Property, Plant and Equipment – Net Goodwill Licenses Customer Lists and Relationships – Net Other Intangible Assets – Net Investments in Equity Affiliates Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Debt maturing within one year $ $ Accounts payable and accrued liabilities Advanced billing and customer deposits Accrued taxes 72 Dividends payable Total current liabilities Long-Term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes Postemployment benefit obligation Other noncurrent liabilities Total deferred credits and other noncurrent liabilities Stockholders’ Equity Common stock ($1 par value, 14,000,000,000 authorized at September 30, 2011 and December 31, 2010: issued 6,495,231,088 at September 30, 2011 and December 31, 2010 Additional paid-in capital Retained earnings Treasury stock (569,537,116 at September 30, 2011 and 584,144,220 at December 31, 2010, at cost) ) ) Accumulated other comprehensive income Noncontrolling interest Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Consolidated Financial Statements. 3 AT&T INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Dollars in millions (Unaudited) Nine months ended September 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Undistributed earnings from investments in equity affiliates ) ) Provision for uncollectible accounts Deferred income tax expense and noncurrent unrecognized tax benefits ) Net gain from impairment and sale of investments ) ) Income from discontinued operations - ) Changes in operating assets and liabilities: Accounts receivable ) Other current assets Accounts payable and accrued liabilities ) ) Net income attributable to noncontrolling interest ) ) Other - net ) ) Total adjustments Net Cash Provided by Operating Activities Investing Activities Construction and capital expenditures: Capital expenditures ) ) Interest during construction ) ) Acquisitions, net of cash acquired ) ) Dispositions 76 (Purchases) and sales of securities, net 45 ) Other 28 22 Net Cash Used in Investing Activities ) ) Financing Activities Net change in short-term borrowings with original maturities of three months or less ) ) Issuance of long-term debt Repayment of long-term debt ) ) Issuance of treasury stock 24 Dividends paid ) ) Other ) ) Net Cash Used in Financing Activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents beginning of year Cash and Cash Equivalents End of Period $ $ Cash paid during the nine months ended September 30 for: Interest $ $ Income taxes, net of refunds $ ) $ See Notes to Consolidated Financial Statements. 4 AT&T INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Dollars and shares in millions except per share amounts (Unaudited) September 30, 2011 Shares Amount Common Stock Balance at beginning of year $ Balance at end of period $ Additional Paid-In Capital Balance at beginning of year $ Issuance of treasury stock Share-based payments ) Change related to acquisition of interests held by noncontrolling owners ) Balance at end of period $ Retained Earnings Balance at beginning of year $ Net income attributable to AT&T ($1.79 per diluted share) Dividends to stockholders ($1.29 per share) ) Other ) Balance at end of period $ Treasury Stock Balance at beginning of year ) $ ) Issuance of treasury stock 15 Balance at end of period ) $ ) Accumulated Other Comprehensive Income Attributable to AT&T, net of tax: Balance at beginning of year $ Other comprehensive loss attributable to AT&T (see Note 2) ) Balance at end of period $ Noncontrolling Interest: Balance at beginning of year $ Net income attributable to noncontrolling interest Distributions ) Acquisition of interests held by noncontrolling owners ) Balance at end of period $ Total Stockholders’ Equity at beginning of year $ Total Stockholders’ Equity at end of period $ See Notes to Consolidated Financial Statements. 5 AT&T INC. SEPTEMBER 30, 2011 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Dollars in millions except per share amounts NOTE 1. PREPARATION OF INTERIM FINANCIAL STATEMENTS Basis of PresentationThroughout this document, AT&T Inc. is referred to as “AT&T,” “we” or the “Company.” We believe that these consolidated financial statements include all adjustments (consisting only of normal recurring accruals) necessary to present fairly the results for the presented interim periods. The results for the interim periods are not necessarily indicative of those for the full year. You should read this document in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2010. The consolidated financial statements include the accounts of the Company and our majority-owned subsidiaries and affiliates. Our subsidiaries and affiliates operate in the communications services industry both domestically and internationally, providing wireless and wireline communications services and equipment, managed networking, wholesale services, and advertising solutions. All significant intercompany transactions are eliminated in the consolidation process. Investments in partnerships and less than majority-owned subsidiaries where we have significant influence are accounted for under the equity method. Earnings from certain foreign equity investments accounted for using the equity method are included for periods ended within up to one month of our period end. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, including estimates of probable losses and expenses. Actual results could differ from those estimates. We have reclassified certain amounts in prior-period financial statements to conform to the current period’s presentation. See Notes 4 and 5 for a discussion of our changes in accounting and reporting for our pension and other postretirement benefit costs. Employee SeparationsWe established obligations for expected termination benefits provided under existing plans to former or inactive employees after employment but before retirement. These benefits include severance payments, workers’ compensation, disability, medical continuation coverage, and other benefits. At September 30, 2011, we had severance accruals of $391 and at December 31, 2010, we had severance accruals of $848. Income Taxes Healthcare LegislationIn March 2010, the President of the United States signed into law comprehensive healthcare reform legislation under the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010, which included a change in the tax treatment related to Medicare Part D subsidies. As a result, during the first quarter of 2010, we recorded a $995 charge to income tax expense in our consolidated statement of income. Internal Revenue Service SettlementIn September 2010, we reached a settlement with the Internal Revenue Service (IRS) on tax basis calculations related to a 2008 restructuring of our wireless operations. The IRS settlement resolved the uncertainty regarding the amount and timing of amortization deductions related to certain of our wireless assets. We recorded an $8,300 reduction to income tax expense in our consolidated statement of income during the third quarter of 2010 and corresponding decreases to our net noncurrent deferred income tax liabilities and other net tax liabilities to reflect the tax benefits of the settlement. Our effective tax rates were 34.0% for the third quarter and 34.1% for the nine months ended September 30, 2011, compared to (130.3)% and (9.3)% for the same periods in 2010. The IRS settlement, partially offset by the effects of the healthcare legislation, caused the lower effective tax rates in 2010. 6 AT&T INC. SEPTEMBER 30, 2011 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 2. COMPREHENSIVE INCOME The components of our comprehensive income for the three and nine months ended September 30, 2011 and 2010 are included in the table below. Prior-year results have been adjusted to reflect our change in method of recognizing actuarial gains and losses for pension and other postretirement benefits (see Note 5). Three months ended Nine months ended September 30, September 30, Net income $ Other comprehensive income, net of tax: Foreign currency translation adjustments (includes $0, $6, $0 and $4 attributable to noncontrolling interest), net of taxes of $(280), $54, $(157) and $116 ) ) Net unrealized gains (losses) on available-for-sale securities: Unrealized gains (losses), net of taxes of $(88), $31, $(59) and $17 ) 58 ) 33 Reclassification adjustment realized in net income, net of taxes of $(2), $(1), $(23) and $(30) (2
